
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 118
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend section 202 of the Housing Act of
		  1959, to improve the program under such section for supportive housing for the
		  elderly, and for other purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the
			 Section 202 Supportive Housing for the
			 Elderly Act of 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—New construction
				reforms
					Sec. 101. Selection
				criteria.
					Sec. 102. Development cost
				limitations.
					Sec. 103. Owner
				deposits.
					Sec. 104. Definition of private
				nonprofit organization.
					Sec. 105. Nonmetropolitan
				allocation.
					TITLE II—Refinancing
					Sec. 201. Approval of
				prepayment of debt.
					Sec. 202. Use of unexpended
				amounts.
					Sec. 203. Use of project
				residual receipts.
					Sec. 204. Additional
				provisions.
					TITLE III—Assisted living
				facilities and service-enriched housing
					Sec. 301. Amendments to the
				grants for conversion of elderly housing to assisted living
				facilities.
					Sec. 302. Monthly assistance
				payment under rental assistance.
					TITLE IV—Compliance with Statutory Pay-As-You-Go Act of
				2010
					Sec. 401. Budgetary effects.
				
			INew construction reforms
			101.Selection criteriaSection 202(f)(1) of the Housing Act of 1959
			 (12 U.S.C.
			 1701q(f)(1)) is amended—
				(1)by redesignating subparagraphs (F) and (G)
			 as subparagraphs (G) and (H), respectively; and
				(2)by inserting after subparagraph (E) the
			 following new subparagraph:
					
						(F)the extent to which the applicant has
				ensured that a service coordinator will be employed or otherwise retained for
				the housing, who has the managerial capacity and responsibility for carrying
				out the actions described in subparagraphs (A) and (B) of subsection
				(g)(2);
						.
				102.Development cost limitationsSection 202(h)(1) of the Housing Act of 1959
			 (12 U.S.C.
			 1701q(h)(1)) is amended, in the matter preceding subparagraph
			 (A), by inserting reasonable before development cost
			 limitations.
			103.Owner
			 depositsSection 202(j)(3)(A)
			 of the Housing Act of 1959 (12 U.S.C. 1701q(j)(3)(A)) is
			 amended by inserting after the period at the end the following: Such
			 amount shall be used only to cover operating deficits during the first 3 years
			 of operations and shall not be used to cover construction shortfalls or
			 inadequate initial project rental assistance amounts..
			104.Definition of private nonprofit
			 organizationSection 202(k)(4)
			 of the Housing Act of 1959 (12 U.S.C. 1701q(k)(4)) is amended
			 to read as follows:
				
					(4)The term private nonprofit
				organization means—
						(A)any incorporated private institution or
				foundation—
							(i)no part of the net earnings of which inures
				to the benefit of any member, founder, contributor, or individual;
							(ii)which has a governing board—
								(I)the membership of which is selected in a
				manner to assure that there is significant representation of the views of the
				community in which such housing is located; and
								(II)which is responsible for the operation of
				the housing assisted under this section, except that, in the case of a
				nonprofit organization that is the sponsoring organization of multiple housing
				projects assisted under this section, the Secretary may determine the criteria
				or conditions under which financial, compliance and other administrative
				responsibilities exercised by a single-entity private nonprofit organization
				that is the owner corporation responsible for the operation of an individual
				housing project may be shared or transferred to the governing board of such
				sponsoring organization; and
								(iii)which is approved by the Secretary as to
				financial responsibility; and
							(B)a for-profit limited partnership the sole
				general partner of which is—
							(i)an organization meeting the requirements
				under subparagraph (A);
							(ii)a for-profit corporation wholly owned and
				controlled by one or more organizations meeting the requirements under
				subparagraph (A); or
							(iii)a limited liability company wholly owned
				and controlled by one or more organizations meeting the requirements under
				subparagraph
				(A).
							.
			105.Nonmetropolitan allocationParagraph (3) of section 202(l) of the
			 Housing Act of 1959 (12 U.S.C. 1701q(l)(3)) is amended by inserting after the
			 period at the end the following: In complying with this paragraph, the
			 Secretary shall either operate a national competition for the nonmetropolitan
			 funds or make allocations to regional offices of the Department of Housing and
			 Urban Development..
			IIRefinancing
			201.Approval of prepayment of
			 debtSubsection (a) of section
			 811 of the American Homeownership and Economic Opportunity Act of 2000
			 (12 U.S.C.
			 1701q note) is amended—
				(1)in the matter preceding paragraph (1), by
			 inserting , for which the Secretary’s consent to prepayment is
			 required, after Affordable Housing Act);
				(2)in paragraph (1)—
					(A)by inserting at least 20 years
			 following before the maturity date;
					(B)by inserting project-based
			 before rental assistance payments contract;
					(C)by inserting project-based
			 before rental housing assistance programs; and
					(D)by inserting , or any successor
			 project-based rental assistance program, after
			 1701s));
					(3)by amending paragraph (2) to read as
			 follows:
					
						(2)the prepayment may involve refinancing of
				the loan if such refinancing results in—
							(A)a lower interest rate on the principal of
				the loan for the project and in reductions in debt service related to such
				loan; or
							(B)a transaction in which the project owner
				will address the physical needs of the project, but only if, as a result of the
				refinancing—
								(i)the rent charges for unassisted families
				residing in the project do not increase or such families are provided rental
				assistance under a senior preservation rental assistance contract for the
				project pursuant to subsection (e); and
								(ii)the overall cost for providing rental
				assistance under section 8 for the project (if any) is not increased, except,
				upon approval by the Secretary to—
									(I)mark-up-to-market contracts pursuant to
				section 524(a)(3) of the Multifamily Assisted Housing Reform and Affordability
				Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for
				properties owned by nonprofit organizations; or
									(II)mark-up-to-budget contracts pursuant to
				section 524(a)(4) of the Multifamily Assisted Housing Reform and Affordability
				Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for
				properties owned by eligible owners (as such term is defined in section 202(k)
				of the Housing Act of 1959 (12 U.S.C. 1701q(k));
				and
									;
				and
				(4)by adding at the end the following:
					
						(3)notwithstanding paragraph (2)(A), the
				prepayment and refinancing authorized pursuant to paragraph (2)(B) involves an
				increase in debt service only in the case of a refinancing of a project
				assisted with a loan under such section 202 carrying an interest rate of 6
				percent or
				lower.
						.
				202.Use of unexpended amountsSubsection (c) of section 811 of the
			 American Homeownership and Economic Opportunity Act of 2000 (12 U.S.C. 1701q
			 note) is amended—
				(1)by striking Use of unexpended
			 amounts.— and inserting Use of
			 proceeds.—;
				(2)by amending the matter preceding paragraph
			 (1) to read as follows: Upon execution of the refinancing for a project
			 pursuant to this section, the Secretary shall ensure that proceeds are used in
			 a manner advantageous to tenants of the project, or are used in the provision
			 of affordable rental housing and related social services for elderly persons
			 that are tenants of the project or are tenants of other HUD-assisted senior
			 housing by the private nonprofit organization project owner, private nonprofit
			 organization project sponsor, or private nonprofit organization project
			 developer, including—;
				(3)by amending paragraph (1) to read as
			 follows:
					
						(1)not more than 15 percent of the cost of
				increasing the availability or provision of supportive services, which may
				include the financing of service coordinators and congregate services, except
				that upon the request of the non-profit owner, sponsor, or organization and
				determination of the Secretary, such 15 percent limitation may be waived to
				ensure that the use of unexpended amounts better enables seniors to age in
				place;
						;
				(4)in paragraph (2), by inserting before the
			 semicolon the following; , including reducing the number of units by
			 reconfiguring units that are functionally obsolete, unmarketable, or not
			 economically viable;
				(5)in paragraph (3), by striking
			 or at the end;
				(6)in paragraph (4), by striking
			 according to a pro rata allocation of shared savings resulting from the
			 refinancing. and inserting a semicolon; and
				(7)by adding at the end the following new
			 paragraphs:
					
						(5)rehabilitation of the project to ensure
				long-term viability; and
						(6)the payment to the project owner, sponsor,
				or third party developer of a developer’s fee in an amount not to exceed or
				duplicate—
							(A)in the case of a project refinanced through
				a State low income housing tax credit program, the fee permitted by the low
				income housing tax credit program as calculated by the State program as a
				percentage of acceptable development cost as defined by that State program;
				or
							(B)in the case of a project refinanced through
				any other source of refinancing, 15 percent of the acceptable development
				cost.
							For
				purposes of paragraph (6)(B), the term acceptable development
				cost shall include, as applicable, the cost of acquisition,
				rehabilitation, loan prepayment, initial reserve deposits, and transaction
				costs..
				203.Use of project residual
			 receiptsParagraph (1) of
			 section 811(d) of the American Homeownership and Economic Opportunity Act of
			 2000 (12 U.S.C.
			 1701q note) is amended—
				(1)by striking not more than 15 percent
			 of; and
				(2)by inserting before the period at the end
			 the following: or other purposes approved by the
			 Secretary.
				204.Additional provisionsSection 811 of the American Homeownership
			 and Economic Opportunity Act of 2000 (12 U.S.C. 1701q note) is amended by
			 adding at the end the following new subsections:
				
					(e)Senior preservation rental assistance
				contractsNotwithstanding any
				other provision of law, in connection with a prepayment plan for a project
				approved under subsection (a) by the Secretary or as otherwise approved by the
				Secretary to prevent displacement of elderly residents of the project in the
				case of refinancing or recapitalization and to further preservation and
				affordability of such project, the Secretary shall provide project-based rental
				assistance for the project under a senior preservation rental assistance
				contract, as follows:
						(1)Assistance under the contract shall be made
				available to the private nonprofit organization owner—
							(A)for a term of at least 20 years, subject to
				annual appropriations; and
							(B)under the same rules governing
				project-based rental assistance made available under section 8 of the Housing
				Act of 1937 or under the rules of such assistance as may be made available for
				the project.
							(2)Any projects for which a senior
				preservation rental assistance contract is provided shall be subject to a use
				agreement to ensure continued project affordability having a term of the longer
				of (A) the term of the senior preservation rental assistance contract, or (B)
				such term as is required by the new financing.
						(f)Subordination or assumption of existing
				debtIn lieu of prepayment
				under this section of the indebtedness with respect to a project, the Secretary
				may approve—
						(1)in connection with new financing for the
				project, the subordination of the loan for the project under section 202 of the
				Housing Act of 1959 (as in effect before the enactment of the Cranston-Gonzalez
				National Affordable Housing Act) and the continued subordination of any other
				existing subordinate debt previously approved by the Secretary to facilitate
				preservation of the project as affordable housing; or
						(2)the assumption (which may include the
				subordination described in paragraph (1)) of the loan for the project under
				such section 202 in connection with the transfer of the project with such a
				loan to a private nonprofit organization.
						(g)Flexible subsidy debtThe Secretary shall waive the requirement
				that debt for a project pursuant to the flexible subsidy program under section
				201 of the Housing and Community Development Amendments of 1978 (12 U.S.C.
				1715z–1a) be prepaid in connection with a prepayment,
				refinancing, or transfer under this section of a project if the financial
				transaction or refinancing cannot be completed without the waiver.
					(h)Tenant involvement in prepayment and
				refinancingThe Secretary
				shall not accept an offer to prepay the loan for any project under section 202
				of the Housing Act of 1959 unless the Secretary—
						(1)has determined that the owner of the
				project has notified the tenants of the owner’s request for approval of a
				prepayment; and
						(2)has determined that the owner of the
				project has provided the tenants with an opportunity to comment on the owner’s
				request for approval of a prepayment, including on the description of any
				anticipated rehabilitation or other use of the proceeds from the transaction,
				and its impacts on project rents, tenant contributions, or the affordability
				restrictions for the project, and that the owner has responded to such comments
				in writing.
						(i)Definition of private nonprofit
				organizationFor purposes of
				this section, the term private nonprofit organization has the
				meaning given such term in section 202(k) of the Housing Act of 1959
				(12 U.S.C.
				1701q(k)).
					.
			IIIAssisted living facilities and
			 service-enriched housing
			301.Amendments to the grants for conversion of
			 elderly housing to assisted living facilities
				(a)Technical amendmentThe section heading for section 202b of the
			 Housing Act of 1959 (12 U.S.C. 1701q–2) is amended by inserting
			 and other
			 purposes after assisted living facilities.
				(b)Extension of grant authoritySection 202b(a)(2) of the Housing Act of
			 1959 (12 U.S.C. 1701q–2(a)(2)) is amended—
					(1)by striking (2)
			 Conversion.—Activities and inserting the
			 following:
						
							(2)Conversion
								(A)Assisted living facilitiesActivities
								;
				and 
					(2)by adding at the end the following:
						
							(B)Service-enriched housingActivities designed to convert dwelling
				units in the eligible project to service-enriched housing for elderly
				persons.
							.
					(c)Amendment to application
			 processSection 202b(c)(1) of
			 the Housing Act of 1959 (12 U.S.C. 1701q–2(c)(1)) is amended by inserting
			 for either an assisted living facility or service-enriched
			 housing after activities.
				(d)Requirements for servicesSection 202b(d) of the Housing Act of 1959
			 (12 U.S.C. 1701q–2(d)) is amended to read as follows:
					
						(d)Requirements for services
							(1)Sufficient evidence of firm funding
				commitmentsThe Secretary may
				not make a grant under this section for conversion activities unless an
				application for a grant submitted pursuant to subsection (c) contains
				sufficient evidence, in the determination of the Secretary, of firm commitments
				for the funding of services to be provided in the assisted living facility or
				service-enriched housing, which may be provided by third parties.
							(2)Required evidenceThe Secretary shall require evidence that
				each recipient of a grant for service-enriched housing under this section
				provides relevant and timely disclosure of information to residents or
				potential residents of such housing relating to—
								(A)the services that will be available at the
				property to each resident, including—
									(i)the right to accept, decline, or choose
				such services and to have the choice of provider;
									(ii)the services made available by or
				contracted through the grantee;
									(iii)the identity of, and relevant information
				for, all agencies or organizations providing any services to residents, which
				agencies or organizations shall provide information regarding all procedures
				and requirements to obtain services, any charges or rates for the services, and
				the rights and responsibilities of the residents related to those
				services;
									(B)the availability, identity, contact
				information, and role of the service coordinator; and
								(C)such other information as the Secretary
				determines to be appropriate to ensure that residents are adequately informed
				of the services options available to promote resident independence and quality
				of
				life.
								.
				(e)Amendments to selection
			 criteriaSection 202b(e) of
			 the Housing Act of 1959 (12 U.S.C. 1701q–2(e)) is amended—
					(1)in paragraph (2)—
						(A)by inserting or service-enriched
			 housing after facilities; and
						(B)by inserting service-enriched
			 housing after facility;
						(2)in paragraph (5), by inserting or
			 service-enriched housing after facility; and
					(3)in paragraph (6), by inserting or
			 service-enriched housing after facility.
					(f)Amendments to section 8 project-based
			 assistanceSection 202b(f) of
			 the Housing Act of 1959 (12 U.S.C. 1701q–2(f)) is amended—
					(1)in paragraph (1), by inserting or
			 service-enriched housing after facilities each time that
			 term appears; and
					(2)in paragraph (2), by inserting or
			 service-enriched housing after facility.
					(g)Amendments to definitionsSection 202b(g) of the Housing Act of 1959
			 (12 U.S.C. 1701q–2(g)) is amended to read as follows:
					
						(g)DefinitionsFor purposes of this section—
							(1)the term assisted living
				facility has the meaning given such term in section 232(b) of the
				National Housing Act (1715w(b));
							(2)the term service-enriched
				housing means housing that—
								(A)makes available through licensed or
				certified third party service providers supportive services to assist the
				residents in carrying out activities of daily living, such as bathing,
				dressing, eating, getting in and out of bed or chairs, walking, going outdoors,
				using the toilet, laundry, home management, preparing meals, shopping for
				personal items, obtaining and taking medication, managing money, using the
				telephone, or performing light or heavy housework, and which may make available
				to residents home health care services, such as nursing and therapy;
								(B)includes the position of service
				coordinator, which may be funded as an operating expense of the property;
								(C)provides separate dwelling units for
				residents, each of which contains a full kitchen and bathroom and which
				includes common rooms and other facilities appropriate for the provision of
				supportive services to the residents of the housing; and
								(D)provides residents with control over health
				care and supportive services decisions, including the right to accept, decline,
				or choose such services, and to have the choice of provider; and
								(3)the definitions in section 1701(q)(k) of
				this title shall
				apply.
							.
				302.Monthly assistance payment under rental
			 assistanceClause (iii) of
			 section 8(o)(18)(B) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(18)(B)(iii)) is amended by inserting before the period
			 at the end the following: , except that a family may be required at the
			 time the family initially receives such assistance to pay rent in an amount
			 exceeding 40 percent of the monthly adjusted income of the family by such an
			 amount or percentage that is reasonable given the services and amenities
			 provided and as the Secretary deems appropriate..
			IVCompliance with Statutory Pay-As-You-Go Act
			 of 2010
			401.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
